                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 CHRISTOPHER WAYNE BOWMAN,                         Civil Action No. 7:19-cv-00228
      Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 DANVILLE ADULT DETENTION                          United States District Judge
 CENTER, et al,
     Defendant(s),


        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By Order entered March 12, 2019, the court directed plaintiff to submit within 20 days from the

date of the Order an inmate account form, and a certified copy of plaintiff’s trust fund account

statements, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. On April 10, 2019, the court gave plaintiff one last

opportunity to cure the deficiencies and submit the required financial information to the court.

On May 1, 2019, plaintiff submitted a financial report however, it only had information for three

months which did not include the required trust fund statements. Plaintiff was advised that a

failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 7th day of May, 2019.

                                                      /s/James P. Jones
                                                      United States District Judge
